Citation Nr: 1103442	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-06 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for growths in the head and 
neck (parathyroid adenoma and acoustic neuroma removed from the 
left side of the head), polyps of the sinus cavity and anemia, to 
include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran had active service from June 1952 to November 1974.

This matter come before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas, which 
denied the benefits sought on appeal.

The matter was remanded back to the RO, via the Appeals 
Management Center (AMC) in October 2009 for additional 
development of the record.  The development has been completed 
and the case has been returned to the Board for appellate 
disposition.  The agency of original jurisdiction (AOJ) 
substantially complied with the October 2009 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).   

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity 
during service.

2.  The evidence establishes that the Veteran was not exposed to 
ionizing radiation during service, to include from a shock wave 
experienced in October 1969 on the USS Princeton in the waters 
off shore from Amchitka Island, Alaska as the result of nuclear 
testing.

3.  Growths in the head and neck (parathyroid adenoma and 
acoustic neuroma removed from the left side of the head), polyps 
of the sinus cavity and anemia were not first shown in service or 
within the first post-service year, and they are not shown to be 
otherwise causally or etiologically related to service.  


CONCLUSION OF LAW

Growths in the head and neck (parathyroid adenoma and acoustic 
neuroma removed from the left side of the head), polyps of the 
sinus cavity and anemia were not incurred in or aggravated during 
active service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between a veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Notice letters sent to the Veteran in December 2002, April 2003, 
and November 2007 satisfied VA's duty to notify and assist the 
Veteran with the development of his claim, and provided all 
information necessary for a reasonable person to understand what 
evidence and/or information was necessary to substantiate his 
claim.  The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, including deck logs, radiation dose 
assessments and medical opinions as to the etiology and severity 
of disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.

II. Service Connection

The Veteran contends that he was exposed to radiation in service 
which caused his claimed conditions of polyps in sinuses, 
parathyroid adenoma, acoustic neuroma, and anemia.  More 
specifically, the Veteran contends that while he was stationed 
aboard the USS Princeton off the water of Amchitka Island, Alaska 
the ship experienced a shock wave from testing conducted at the 
Milrow station which exposed him to radiation.

A Deck Log from the USS Princeton appears to support the 
Veteran's contention that the ship was in the vicinity of 
Amchitka Island at the time of a nuclear test in October 1969.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when such are 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

Service connection for disability that is claimed to be due to 
radiation exposure during service can be established in three 
different ways: on a presumptive basis under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d); with the aid of the development 
requirements of 38 C.F.R. § 3.311, or on a direct basis.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey 
v. Gober, 120 F.3d. 1239 (Fed. Cir. 1997).

Under the first method of establishing service connection, there 
are certain types of cancer that may, under certain 
circumstances, be service connected on a presumptive basis if the 
Veteran participated in a radiation risk activity as defined by 
regulation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation- 
risk activity" means: onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or certain service on the 
grounds of gaseous diffusion plants at specific locations; or 
certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

The second method of establishing service connection, under 38 
C.F.R. § 3.311(a), calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, such as this one, the VA Under Secretary for 
Health will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  Id.

The controlling regulation, 38 C.F.R. § 3.311(b), includes a list 
of "radiogenic diseases" that may be service connected provided 
that certain conditions specified in that regulation are met.  
According to 38 C.F.R. § 3.311(b)(1), when (1) there is a 
determination that the Veteran was exposed to ionizing radiation; 
(2) that he subsequently developed a radiogenic disease; and (3) 
this disease became manifest within a certain specified period 
after exposure to radiation in service, VA will refer the claim 
to the Under Secretary for Benefits to consider the claim and 
request an advisory opinion.

The Veteran is not currently diagnosed with any of the 
presumptive diseases identified as diseases specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c)(2) and 38 
C.F.R. § 3.309(d)(2), and therefore his claims for service 
connection for polyps in sinuses, parathyroid adenoma, acoustic 
neuroma, and anemia as due to radiation exposure cannot be 
presumptively service-connected under 38 U.S.C.A. § 1112 and 38 
C.F.R. § 3.309.

However, as the Veteran is currently diagnosed with parathyroid 
adenoma, a radiogenic disease under 38 C.F.R. § 3.311, which he 
contends was caused by exposure to ionizing radiation, the Board 
will assess the Veteran's claim under 38 C.F.R. § 3.311.  As 
indicated above, the Veteran contends that while he was stationed 
aboard the USS Princeton off the waters of Amchitka Island, 
Alaska the ship experienced a shock wave from testing conducted 
at the Milrow station which exposed him to radiation.

By reference the Board notes that under 38 C.F.R. § 3.309 a 
"radiation risk activity" includes service before January 1, 1974 
on Amchitka Island, Alaska, if during such service, the Veteran 
was exposed to ionizing radiation in the performance of duty 
related to the Long Shot, Milrow, or Cannikin underground nuclear 
tests.  See 38 C.F.R. § 3.309(d)(3)(ii)(D)(2).  It does not 
appear that the Veteran was stationed on Amchitka Island during 
any testing, nor does he contend that he was on Amchitka Island.  
However, given the proximity of the Veteran's location to 
Amchitka Island while aboard the USS Princeton at the time of the 
shock wave, the Board determined that it was necessary to 
determine the amount, if any, radiation to which the Veteran was 
exposed given that he had a diagnosis of a radiogenic disease.  
Thus, the matter was remanded for additional development in 
October 2009.  

On remand, a dose estimate was requested to determine, to the 
extent possible, the amount of radiation to which the Veteran was 
exposed as a result of the shock experienced aboard the USS 
Princeton located off shore from Amchitka Island during nuclear 
testing there in October 1969.  

In a September 2010 Memorandum from the Director of Radiation and 
Physical Exposures to the Director of Compensation and Pension 
Services, the doctor noted that the Naval Dosimetry Center 
stated, in a letter dated January 14, 2008, that there was no 
record of radiation exposure to the Veteran during his time in 
service.  Then, the doctor indicated that the shock wave from a 
nuclear exposure is propagated out from ground zero as a result 
of the blast.  The shock wave consists entirely of kinetic energy 
just like in a conventional (non-nuclear) explosion.  The doctor 
further explained that there is no radiation associated with the 
shock wave from a nuclear explosion.  In fact, the doctor noted, 
the shock wave arrives after the initial or prompt radiation has 
already passed.  The doctor stated that in the Milroy test, which 
was a subsurface nuclear blast, detonated at a depth of 
approximately 6000 feet, all of the prompt radiation was absorbed 
by the earth.  There was no radioactive fallout produced by the 
test.  Thus, the Veteran was not exposed to radiation above 
normal background levels during his voyage on the USS Princeton.  
In view of the above, the doctor opined that it was not likely 
that the Veteran's parathyroid adenoma could be attributed to 
radiation exposure during service.  

In light of the above opinion, the Director of Compensation and 
Pension provided an advisory opinion in September 2010 noting 
that the Veteran was approximately 36 years at the time of the 
shock wave, and developed parathyroid adenoma 31 years later.  
There was no post-service exposure to ionizing radiation and 
family history was negative for cancer.  The Veteran reportedly 
worked occasional odd jobs after service; he smoked one pack per 
day for 10 years, but quit smoking 40 years ago.  As a result of 
the September 2010 medical opinion from the Director of Radiation 
and Physical Exposures and a review of the evidence in its 
entirely, the Director of Compensation and Pension opined that 
there was no reasonable possibility that the Veteran's 
parathyroid adenoma resulted from radiation exposure during 
service.  

There is no competent opinion to the contrary, and this is not 
the type of situation where a lay opinion is competent to answer 
this difficult medical question that requires both scientific and 
medical expertise.  

Similarly, as there was no radiation exposure found for this 
Veteran, it therefore follows that the postoperative acoustic 
neuroma, polyps of the sinus cavity, and anemia are not secondary 
to radiation exposure.  

Furthermore, the evidence does not show, nor does the Veteran 
contend, that any of the above claimed disabilities had their 
onset during service or within the first post-service year.  
Additionally, there is no evidence of record to suggest that 
these disabilities are otherwise related to service.  

In light of the foregoing, the preponderance of the evidence is 
against the claim of service connection for growths in the head 
and neck (parathyroid adenoma and acoustic neuroma removed from 
the left side of the head), polyps of the sinus cavity and 
anemia, to include as due to ionizing radiation; there is no 
doubt to be resolved; and service connection is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for growths in the head and neck (parathyroid 
adenoma and acoustic neuroma removed from the left side of the 
head), polyps of the sinus cavity and anemia is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


